     Case 1:18-cr-00002-NONE-SKO Document 104 Filed 05/18/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                                IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
      UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00002-NONE-SKO
 9
                     Plaintiff,
10                                                                ORDER
             vs.                                    GRANTING DEFENDANT RIVAS GÓMEZ’
11                                                     RULE 43 APPEARANCE WAIVER
      ISRAEL ALBERTO RIVAS GÓMEZ,                      AT 5/22/2020 MOTION HEARING
12
                     Defendant.
13
14           Upon Defendant’ Israel Alberto Rivas Gómez’ Request and good cause appearing from

15    the Request,

16           IT IS HEREBY ORDERED waiving Defendant ISRAEL ALBERTO RIVAS GÓMEZ’ in-

17    person, video teleconference and telephonic appearances and presence at his May 22, 2020

18    Motion for Protective Order hearing, pursuant to Federal Rule of Criminal Procedure 43(b)(3).

19           Further, the United States Marshals are ordered to not transport him from the Sacramento

20    County Jail (where he is listed as Israel Gomez) to the United States District Court – Sacramento

21    on May 22, 2020.

22           Defense counsel is ordered to contact the Court’s interpreter to notify her interpretation

23    services are not required in Sacramento for the May 22, 2020 motion hearing.

24
      IT IS SO ORDERED.
25
         Dated:      May 18, 2020
26                                                        UNITED STATES DISTRICT JUDGE
27

28
      United States v. Israel Alberto Rivas Gómez     1          Order Granting Defendant Rivas Gómez’
                                                           Appearance Waiver at 5/22/2020 Motion Hearing
